Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 December 30, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Investment Managers Series Trust (filing relates to Palmer Square Hedged Convertible Income Fund (the “Fund”)) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: We are attaching for filing on behalf of Investment Managers Series Trust (the “Registrant”) Post-Effective Amendment No. 200 to the Registrant’s Registration Statement (the “Amendment”) on Form N-1A pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 207 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended), relating to the Funds. The Amendment is being filed pursuant to Rule 485(a) under the 1933 Act for the purpose of registering the Funds as new series of the Registrant. Please call the undersigned at (202) 373-6556 or Michael Glazer at (213) 680-6637 with any comments or questions relating to the filing. Sincerely, /s/ Joshua Sterling Joshua Sterling
